Citation Nr: 0433541	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  00-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of blood 
poisoning.

4.  Entitlement to service connection for a disability of the 
right thumb.

5.  Entitlement to service connection for vision loss.

6.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.


The veteran appealed an October 1999 rating decision wherein 
the RO denied an increased evaluation for hearing loss, a 
June 2000 rating decision wherein the RO denied service 
connection for loss of vision and a September 2002 rating 
decision wherein the RO denied claims of service connection 
for a disability of the right knee, PTSD, a right thumb 
disability and residuals of blood poisoning.

The issue of service connection for vision loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A history of two knee operations to suture torn ligaments 
was recorded on the January 1969 report of medical 
examination for induction.

2.  The summary of defects and diagnoses when the veteran was 
examined for separation from service in December 1970 showed 
status postoperative bilateral knee surgery prior to 
induction, no impairment at the present time.


3.  There is a documented history of two injuries of the 
right knee following military service, the most recent in a 
workplace injury in 1985.

4.  The competent and probative medical evidence of record 
establishes that preexisting disability of the right knee was 
not chronically worsened beyond normal progression during 
active service.

5.  The probative and competent medical evidence of record 
establishes that the veteran does not have a right thumb 
disorder or residuals of blood poisoning related to service 
on any basis.

6.  The veteran did not appeal the September 1987 or 
September 1991 rating decisions wherein the RO denied service 
connection for PTSD; he did not appeal the July 1994 or 
January 1998 rating decision wherein the RO determined that 
new and material evidence had not been submitted to reopen 
the claim. 

7.  Evidence submitted subsequent to the January 1998 
decision regarding PTSD is cumulative or redundant and, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim and this evidence does not raise a 
reasonable possibility of substantiating the claim.  

8.  The January 1998 VA audiology examination showed right 
ear average pure tone threshold was 49 decibels and speech 
recognition 94 percent (numeric designation/level I); left 
ear average pure tone threshold was 61 decibels and speech 
recognition score was 90 percent (numeric designation/level 
III).  

9.  The June 1999 VA audiology examination showed right ear 
average pure tone threshold of 50 decibels and speech 
recognition of 90 percent (numeric designation/level II), and 
left ear average pure tone threshold if 59 decibels and 
speech recognition of 92 percent (numeric designation/level 
II).  




10.  The March 2000 VA audiology examination showed right ear 
average pure tone threshold of 53 decibels and speech 
recognition of 88 percent (numeric designation/level II), and 
left ear average pure tone threshold if 59 decibels and 
speech recognition of 90 percent (numeric designation/level 
III).  

11.  The March 2004 VA audiology examination showed right ear 
average pure tone threshold of 51 decibels and speech 
recognition of 88 percent (numeric designation/level II), and 
left ear average pure tone threshold if 60 decibels and 
speech recognition of 88 percent (numeric designation/level 
III).  


CONCLUSIONS OF LAW

1.  Preexisting disability of the right knee was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1132, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2004).

2.  Disability of the right thumb or residuals of claimed 
blood poisoning was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).

3.  Evidence submitted since the January 1998 rating decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for PTSD is not new and material, and the 
veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160(d) 
(2004), 20.302, 20.1103 (2003).

4.  The criteria for an increase (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5107A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.85-4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

PTSD, Right Thumb Disability, Residuals of Blood
 Poisoning & Disability of the Right Knee

The veteran's service medical records show he had a history 
of two knee operations and both knees were described as 
stable with a negative McMurray's sign.  The entrance 
examination report was otherwise unremarkable.  The 
separation medical examination in December 1970 noted a 
surgical scar on the right medial aspect of the knee.  The 
examiner reported status postoperative bilateral knee surgery 
prior to induction, no impairment at the present time.  

The veteran's DD Form 214 showed he did not have Vietnam 
service and that he was trained in field artillery.  His 
military personnel records showed he had overseas service in 
Germany from July 1969 to July 1970 as an ammo handler 
assigned to the "SvcBtry, 6thBn 9thFA USAREUR".

His initial VA compensation claim in 1985 was for a knee 
injury from falling on the job in September 1985.  He also 
reported a knee injury in 1970 treated in Germany but no 
treatment prior to or since military service.  

VA examination in December 1986 showed he had a history of 
two operations of the right knee prior to military service 
and had another injury while wrestling in service that 
resolved by itself.  He had a recent injury in a fall from a 
scaffold that demanded rest and a brace, but no operation and 
he had steady pain.  It was noted he was prescribed doxepin 
for depression.  There was no reference to blood poisoning or 
the right thumb. 

The orthopedic examiner noted that the veteran apparently had 
medial collateral ligament surgery before military service 
and that he had no right knee problems between 1968 and 1985.  
He did heavy labor throughout this period.  According to the 
report he was more concerned with emotional problems.  

The examiner indicated that by history and examination the 
veteran probably had an anterior cruciate injury.  After 
examination that included radiology studies of the right 
knee, the examiner reported history of multiple injuries of 
the medial collateral ligament with mild chronic instability; 
probable anterior cruciate ligament injury that is probably 
complete rupture; post traumatic degenerative changes of mild 
to moderate degree that appear to be progressive by the 
veteran's history and chronic instability of the knee 
consistent with examination and primarily related to the 
medial collateral and anterior cruciate ligament injuries.

In a report of accidental injury the veteran recalled having 
injured the knee on guard duty in 1969.  He provided a 
private medical report from February 1987 that noted an 
anterior cruciate ligament injury repaired in 1967 and again 
in 1968 after reinjury.  According to the physician, the 
veteran stated he was fairly active and recovered enough to 
enter the armed forces and on returning from Vietnam worked 
as a steel worker and boilermaker.  The veteran was seen in 
1976 after an extensive laceration of the anterior aspect of 
the knee in a motorcycle accident that healed but he had 
definite crepitation and mild medial laxity and definite 
anterior drawer sign.  He was next seen in 1985 after a 
recent injury.  The examiner stated the veteran had severe 
degenerative arthritis in the knee with 40 percent permanent 
partial impairment of the right lower extremity.  The 
examiner opined that 25 percent of that impairment preexisted 
the 1985 injury with 15 percent due to new injury of 
aggravation.  

The RO in March 1987 denied service connection for a knee 
condition identified as multiple knee injuries with 
degenerative changes.  The rating board noted the negative 
service records and the veteran's statement that a knee 
injury in service resolved, and that it would appear the 
current knee problems were not due to a service injury but 
rather had preexisted service and subsequent injury.  The RO 
issued notice in April 1987.  In a statement received on the 
same day the notice was issued, the veteran stated he had a 
claim for nonservice-connected pension and that he wished to 
claim service connection for an injury to the right leg in 
Vietnam in 1969 that aggravated a preexisting injury.  He 
recalled the injury occurred while on guard duty with the 
69th Artillery.  He also requested service connection for 
PTSD. 

In a May 1987 letter to the RO, the veteran referred to an 
April 1987 RO letter and stated that he wished to appeal "my 
multiple knee injury".  He also referred to hearing loss and 
PTSD.  The RO received the letter in May 1987.  A June 1987 
medical statement listed degenerative joint disease of the 
knees and personality problems among the veteran's medical 
problems. 

A VA examiner in June 1987 reported the veteran had spent 
nine months in Vietnam and admitted to a history of active 
combat there and service at Rock Island Arsenal after that.  
According to the report a Vet Center psychologist recommended 
that he see a psychiatrist.  Noted was a history of right 
knee injury and multiple stab wounds and multiple head 
injuries with loss of consciousness.  The diagnostic 
impression was on Axis I history of polysubstance abuse, 
history of alcohol dependence and history of benzodiazepine 
dependence.  Antisocial personality disorder was reported on 
Axis II and status post right knee injury was noted on Axis 
III.  The examiner noted the veteran presented a complicated, 
confusing and contradictory history that was inconsistent on 
several previous examinations.  

In September 1987, the RO denied service connection for PTSD 
noting the findings in the recent VA examination report and 
that PTSD was not found on the recent examination.  The RO 
issued notice in November 1987.  His letter received in 
August 1988 that mentioned several disorders including the 
knee was accepted as a notice of disagreement on issues of 
service connection for PTSD and entitlement to nonservice-
connected pension benefits.  The RO sent him a letter in 
September 1988 that advised him he did not timely appeal the 
determination regarding a "knee condition" in 1987.  The 
veteran did not respond to the statement of the case issued 
in September 1988 on the issues of service connection for 
PTSD and nonservice-connected pension benefits.  His next 
correspondence on file was dated in September 1989 and 
referred to hearing loss.

The report of VA hospitalization from August 1989 to 
September 1989 showed he received a psychiatric evaluation 
during this admission.  The Axis I diagnoses at discharge 
were alcohol, cannabis and nicotine dependence continuous and 
multiple unspecified drug abuse in remission.  

On Axis II the diagnosis was antisocial personality disorder, 
and bilateral traumatic arthritis of the knees was included 
on Axis III.  The report noted football, wrestling in a fight 
and motor vehicle accident injuries to the right knee, 
multiple fractures of the hands and fingers and that he wore 
a right knee brace.  According to the report a psychiatry 
evaluator felt the veteran had no evidence of an Axis I 
psychiatric disorder apart from his substance abuse problem.  
He was encouraged to follow up at a VA medical center for his 
PTSD and depression.  

In his appeal filed in August 1990 on another matter the 
veteran mentioned that he suffered from strong depression.  
He recalled that his mother died when he was overseas in 1970 
which made it "double tough" on him.  He also submitted a 
letter in August 1990 that contained Vietnam references.  

An April 1991 report from a community mental health center 
noted the veteran's diagnosis was PTSD and that he had been 
treated since mid 1986.  At a Board hearing on other matters 
in April 1991 he submitted a history of charges filed against 
him from 1972 to 1989.  He also stated he wished to reopen 
the claim of service connection for his right knee 
disability.

The RO sent the veteran a PTSD questionnaire in June 1991 
that he returned completed.  He also stated separately in 
July 1991 that he was treated for the right knee in Germany 
in 1969 and he mentioned PTSD.

In August 1991 the RO received community mental health center 
reports through May 1991.  The initial report in July 1986 
noted the same therapist had seen the veteran at a local Vet 
Center.  It was noted the veteran was trained in artillery 
and completed a nine-month tour in Vietnam and had been in 
trouble with the law since returning form Vietnam.  The 
diagnoses included rule out chronic type PTSD, adjustment 
disorder with depressed mood.  A subsequent report in July 
1986 contained essentially the same military history and 
psychiatric diagnoses.  The psychiatric diagnoses were 
continued in January 1987.  A notation dated in May 1991 
shows the Axis I diagnosis was mixed anxiety and depressive 
disorder of post-traumatic nature.  The Axis II diagnosis was 
personality disorder.  

An August 1991 report noted the veteran was followed for 
depressive disorder with anxiety symptoms, PTSD and 
personality disorder.

A VA psychiatry examiner in July 1991 reported probable PTSD 
and alcohol dependence in remission.  According to the report 
the veteran blamed his entire legal history on trauma 
suffered in Vietnam.  The VA examiner referred to private 
reports on file and noted that these physicians were treating 
the veteran with the supposition that some of his behavior 
was secondary to some past war trauma.  The examiner elicited 
several Vietnam related incidents.  The examiner stated that 
the veteran had a character disorder and that such persons 
are more likely to develop PTSD in combat situations.  The 
examiner stated he had no way to document whether the 
veteran's description of multiple friends being shot and 
having gunpowder burns on his ears was true but if so the 
symptoms were compatible with a mild PTSD.

The RO in September 1991 denied service connection for PTSD 
and noted the record did not support claimed service in 
Vietnam.  The RO issued notice in October 1991.  The next 
correspondence on file from the veteran was dated in January 
1994 and referred to another disability.

The report of VA hospitalization in early 1994 shows 
psychiatric diagnoses were alcohol dependence, benzodiazepine 
dependence and bipolar disorder.  A mental health center 
report dated in January 1994 noted the veteran suffered from 
PTSD in addition to other mental health problems.  

The RO rating decision in July 1994 determined that the 
veteran had not submitted new and material evidence to reopen 
the claim of service connection for PTSD.  The rating board 
noted that the recent medical statement was redundant and did 
not provide any new factual basis for the diagnosis.  The RO 
issued notice in July 1994.  

The transcript of the 1991 Board hearing was prepared in 
October 1994 and therein the veteran testified that he went 
to Vietnam on temporary duty three times (transcript at 12).

In March 1997 the veteran wrote to the RO to follow up 
regarding the claim for a knee disability.  He asserted that 
he should not have been inducted having had two operations 
before military service and that he was hospitalized during 
military service.  The RO in April 1997 issued a letter to 
the veteran that advised him of the prior determination in 
1987 and that he had to submit new and material evidence.  
The June 1997 RO correspondence advised him the claim 
regarding the right knee was being denied since new and 
material evidence had not been received.  

In September 1997 the veteran submitted contemporaneous 
mental health clinic reports showing the diagnosis of PTSD.  
The letter the RO sent him in October 1997 explained that new 
and material evidence was needed to reopen this claim.

The mental heath clinic records the RO received in November 
1997 showed evaluations from 1986 to 1994 that essentially 
duplicated previously considered records showing psychiatric 
diagnoses including PTSD.  The RO also contacted the service 
department for personnel records regarding claimed service in 
Vietnam and received duplicate copy of his personnel records 
previously on file.  

In January 1998 the RO issued a rating decision that found 
the veteran had not submitted new and material evidence to 
reopen the claim of service connection for PTSD.  The RO 
issued notice in February 1998 and the veteran submitted 
another report that mentioned treatment for PTSD from the 
same mental health clinic.  The RO issued another rating 
decision in March 1998 that continued the previous 
determination and the veteran was issued notice in April 
1998.  He next corresponded with the RO in April 1999 
regarding the evaluation of hearing loss. 

The VA clinical records show the veteran was seen in 1999 
regarding knee complaints and given a knee brace for 
patellofemoral degenerative joint disease.  He was 
complaining of right knee instability and the assessment was 
severe right patellofemoral degenerative joint disease.  It 
was noted he had right knee revised repair 30 years ago.  A 
January 1999 report noted a complaint of knee pain and a 
history of medial collateral ligament reconstruction in 1967, 
now with chronic knee pain.  

In a letter received at the RO in April 2002 the veteran 
referred to PTSD, a deformed thumb on the right hand, blood 
poisoning during military service and a knee operation.  The 
VA medical record obtained did not mention any right thumb 
disability or blood poisoning residuals.  References were 
made to the right knee and bipolar disorder in recent 
records.  VA records from the late 1980's essentially 
duplicated records previously submitted.

The veteran-submitted a private medical report from November 
1985 noting a history of right knee injury repaired initially 
in 1967, a reinjury wrestling and that his most recent injury 
had been in September 1985.  The examiner stated there was no 
question the veteran had a knee injury with an anterior 
cruciate ligament tear, but that there was no way of knowing 
whether this was related to an acute injury or whether it 
dated back to previous injuries he had to the knee.  Another 
report at the same time referred to an old medial collateral 
ligament tear and recently sustained acute injury. 

The RO obtained Vet Center records from the mid 1980's that 
noted no psychiatric diagnosis in the clinical records.  The 
information noted the veteran's mother had died on September 
[redacted] 1970 and that he reported having been in a war zone for 
nine months.  A January 1986 statement noted he had been seen 
for an evaluation of possible readjustment difficulties and 
other psychological problems associated with his time in 
military service.  Enclosed was a charge sheet showing a 
history of involvement with civil authorities from 1962 to 
1985.  

Records received from the Social Security Administration 
(SSA) date from the mid 1980's and refer to rule out PTSD on 
the veteran's reported service in Vietnam.  Medical records 
regarding the right knee refer to surgery in 1968 and no 
problem until 1985.  The record included a physical 
examination in 1988 that does not mention any right thumb 
disorder or blood poisoning history.  The SSA records 
included a summary of several VA psychiatric hospitalizations 
in 1987 that did not show PTSD as an established diagnosis.


Hearing Loss

The record shows that the RO rating decision in June 1990 
granted service connection and a 0 percent rating for right 
ear defective hearing.  The veteran completed an appeal 
regarding the initial rating for the right ear and sought 
service connection for the left ear hearing loss.  The Board 
decision in May 1991 granted service connection for a left 
ear hearing loss and a subsequent decision in April 1992 
denied a compensable evaluation for bilateral hearing loss.  

The VA audiology examination in January 1998 show the average 
puretone threshold at the relevant frequencies was 49 
decibels in the right ear and 61 decibels in the left ear.  
The word recognition was 94 percent in the right ear and 90 
percent in the left ear.  It was noted the veteran had a long 
history of inconsistent audiometric results and that reported 
results represented the best estimate of true organic hearing 
based on two separate visits.

The veteran most recently filed with VA for a rating increase 
in April 1999.  VA clinical records noted he lost a hearing 
aid in June 1999.  The VA audiology examination in June 1999 
show the average puretone threshold in the right ear was 50 
decibels and 59 decibels in the left ear.  The word 
recognition was 90 percent in the right ear and 92 percent in 
the left ear.  The record indicated the claims file was 
referred to the examiner and the examiner noted the local 
chart of audiograms beginning in 1990 showed stable high 
frequency hearing loss with some history of nonorganic 
overlay.  The diagnosis was of essentially unchanged results 
from past reliable audiograms with a mild low frequency 
hearing loss and a sharply sloping high frequency component.  
The examiner noted VA supplied hearing aids that should 
provide reasonable benefit.

The RO contacted the private treatment provider in 1999 but 
no records regarding the veteran were available and the 
veteran stated in July 1999 that he had no additional records 
to submit.


The VA audiology examination in March 2000 showed the average 
puretone threshold in the right ear was 53 decibels and 59 
decibels in the left ear.  The word recognition was 88 
percent in the right ear and 90 percent in the left ear.  The 
record indicated the claims file and audiometric records 
dating from 1987 were reviewed with a functional overlay 
shown on most tests.  The diagnosis was of sharply sloping 
sensorineural loss above 2000 Hertz bilaterally with mild 
asymmetry on the left.  The examiner noted the best results 
of several tests obtained to resolve variability were 
provided and seemed consistent with past results.  The 
examiner noted VA supplied hearing aids that the veteran wore 
only occasionally.  

VA audiology records from July 2002 evaluation for new 
hearing aids refer to a severe high frequency sensorineural 
hearing loss in both ears.  The audiology report did not 
certify that the current evaluation standards were observed. 

The VA audiology examination in March 2004 showed the average 
puretone threshold in the right ear was 51 decibels and 60 
decibels in the left ear.  The speech recognition was 88 
percent in the right ear and 88 percent in the left ear.  The 
diagnosis was of hearing within normal limits to a profound 
high frequency sensorineural hearing loss bilaterally with 
mild asymmetry on the left.  The examiner noted the claims 
file was reviewed.  


Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  

38 C.F.R. § 3.303(c) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles  existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  

Consequently with notation or discovery during service of 
such residual conditions (scars; fibrosis of the lungs; 
atrophies following disease of the central or peripheral 
nervous system; healed fractures; absent, displaced or 
resected parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they preexisted 
service.  Similarly, manifestation of lesions or symptoms of  
chronic disease from date of enlistment, or so close thereto 
that the disease could not have originated in so short a 
period will establish  preservice existence thereof.  

Conditions of an infectious nature are to be considered with 
regard to the circumstances of the infection and if 
manifested in less than the respective incubation periods 
after reporting for duty, they will be held to have 
preexisted service.  38 C.F.R. § 3.303(c) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2004).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation  
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b) 
(2004).

The CAVC has held that temporary flare-ups of a pre- existing 
injury or disease are not sufficient to show aggravation, 
unless the underlying disorder, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-7 (1991).

The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the "term 'service connection', is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

If the disease or injury at issue is not noted on the 
entrance examination, a two-pronged test is for consideration 
in determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable 
evidence that the disease or injury existed prior to service.  
Second, VA must show by clear and unmistakable evidence that 
the pre-existing disease or injury was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03.

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and osteoarthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West  2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004). 




Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  

This change in the law is applicable only to claims filed 
after August 29, 2001, the effective date of the amendment.  
As the veteran's claim was filed in April 2002, the new 
criteria apply to his claim.

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).


PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 

Additionally, if the claimed stressor is related to the 
claimant having been a prisoner of war, prisoner of war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added 58 Fed. Reg. 29110, effective May 19, 1993).  

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

If the evidence establishes that the veteran was a prisoner 
of war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (1999) (emphasis added) as 
amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred. Although 
service connection may be established based on other in-
service stressors, the following provisions apply for 
specified in-service stressors as set forth below:  (1) If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. 

Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. 

VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) as amended at 67 Fed. Reg. 
10332, Mar. 7, 2002.

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. However, the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.

Any evidence which is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat. The 
benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy. 

If there is a balance of positive and negative evidence, the 
issue must then be resolved in the veteran's favor. 
VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 1991); 
Gaines v. West, 11 Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).


The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding. 64 Fed. Reg. 
32807 (1999).  As the Cohen determination was in effect when 
the RO reviewed this case, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Increased Rating

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

Examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in table VI 
represent nine categories of percent of discrimination based 
on the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  





The numeric designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss; thus with percent of discrimination of 70 
and average pure tone decibel loss of 64, the numeric 
designation is V for one ear.  

The same procedure will be followed for the other ear.  (b) 
The percentage evaluation will be found from Table VII by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear having the better hearing and the 
vertical column appropriate to the numeric designation for 
the ear having the poorer hearing.  

For example, if the better ear has a numeric designation of 
"V" and the poorer ear has a numeric designation of "VII," 
the percentage evaluation is 30 percent and the diagnostic 
code is 6103.  (c) Table VIa provides numeric designations 
based solely on puretone averages and is for application only 
when the Chief of the Audiology Clinic certifies that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85.

The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids. 
Examination to determine this improvement is therefore 
unnecessary.  38 C.F.R. § 4.86.

By impairment of auditory acuity is meant the organic hearing 
loss for speech. For bilateral hearing loss, where the 
average puretone decibel loss and speech recognition 
establishes a numeric designation of level II hearing in each 
ear a 0 percent rating is provided.  38 C.F.R. § 4.87, 
Diagnostic Code 6100.



A 10 percent rating is provided where the average pure tone 
decibel loss and speech recognition establishes a numeric 
designation of level II hearing in one ear and the average 
puretone decibel loss in the other ear is at least 74 and 
percent of discrimination 76 to 82, or the average puretone 
decibel loss is at least 50 and percent of discrimination 68 
to 72, or where the average puretone decibel loss is 49 or 
less and the percent of discrimination is 60 to 66.  
Designation of level IV hearing, average decibel loss 50 to 
73 and percent of discrimination 76 to 82 in both ears 
warrants a 10 percent evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6100.

Evaluation of hearing impairment: (a) An examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry 
test. Examinations will be conducted without the use of 
hearing aids. (b) Table VI, ``Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination,'' is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone threshold average intersect. (c) Table VIa, ``

Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average,'' is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based only on the puretone threshold average. Table VIa will 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 4.86. 
(d) ``Puretone threshold average,'' as used in Tables VI and 
VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four. This average is used in 
all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa. (e) Table VII, ``Percentage Evaluations for 
Hearing Impairment,'' is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear. 
The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.

(f) If impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of Sec. 3.383 of this chapter. (g) When 
evaluating any claim for impaired hearing, refer to Sec. 
3.350 of this chapter to determine whether the veteran may be 
entitled to special monthly compensation due either to 
deafness, or to deafness in combination with other specified 
disabilities.  38 C.F.R. § 4.85 as amended 64 Fed. Reg. 
25206, May 11, 1999. 

Exceptional patterns of hearing impairment: (a) When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately. (b) When the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.  38 C.F.R. §  
4.86 as amended 64 Fed. Reg. 25209, May 11, 1999.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

However, monetary benefits to a former prisoner of war will 
not be denied unless the claimant has been offered a complete 
physical examination conducted at a Department of Veterans 
Affairs hospital or outpatient clinic.  

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
reexaminations. 

Paragraphs (b) and (c) of this section provide general 
guidelines for requesting reexaminations, but shall not be 
construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.


Analysis
Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the veteran filed his claim for 
service connection in April 2002 that included the right 
knee, but after the claim for increase for hearing loss in 
April 1999.  

In any event, regarding the right knee, it is clear from the 
record that the RO in June 2004 found the appeal from a 1987 
rating decision was timely, and the VCAA notice in May 2002 
and the statement of the case included the essential 
information.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  


VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The October 1999, June 2000 and September 2002 rating 
decisions, February 2000, July 2000 and August 2003 
statements of the case, and February 2002, October 2002, 
March 2003, April 2004 and July 2004 supplemental statements 
of the case, and VA letters apprised the veteran of the 
information and evidence needed to substantiate his claims 
for service connection and an increased rating, the laws 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determinations were made.  

In particular, in a May 2001 letter, the veteran was informed 
of the provisions of the VCAA and was advised to identify any 
evidence in support of his claims that had not been obtained 
regarding a loss of vision.  In May 2002 a similar letter 
discussed the VCAA in regard to the other service connection 
claims and a November 2003 letter discussed the VCAA in the 
context of the claim for increase for hearing loss.  

Collectively the letters advised him of the evidence he 
needed to submit to show that he was entitled to service 
connection or a rating increase for the disabilities at 
issue.  The letters further informed him that VA would obtain 
his service medical records, VA records, and other pertinent 
federal records.  He was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  However, it was ultimately his responsibility to 
submit any private records.  

As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  

The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003.  Accordingly, the Board concludes that the veteran has 
been provided statutorily sufficient time and opportunity to 
submit evidence in support of his claims for increase and 
service-connection.  

The United States Court of Appeals for Veteran Claims' (CAVC) 
decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In the present case, regarding the claims for service 
connection for PTSD, the right knee disability, vision loss, 
the right thumb and residuals of blood poisoning, a 
substantially complete application was received from the 
veteran in each instance.  


Thereafter, the RO addressed the issues in various rating 
decisions.  The veteran was initially provided with VCAA 
notice pertaining to those claims prior to the determination 
in each instance.  Because complete VCAA notice in this case 
was provided to the veteran prior to the initial AOJ 
adjudication denying these claims, the timing of the notice 
does comply with the express requirements of the law as found 
by the CAVC in Pelegrini.  That is not the case regarding the 
claim for increase.

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the veteran to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2003 was 
not given prior to the first AOJ adjudication of the claim 
for increase, the notice was provided by the AOJ prior to the 
most recent transfer and certification of his case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The November 2003 notice also referred to the other 
disabilities at issue which had been the subject of earlier 
VCAA notice correspondence.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him.  


The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  In the August 
2004 letter prior to returning his case to the Board, VA 
again provided him the opportunity to submit any additional 
evidence he had in support of his claims.  The additional 
evidence otherwise obtained consisted of a VA examination in 
2004 addressing the hearing loss disability.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  


An examination or opinion is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  Accordingly, as the Board 
noted above, the veteran was provided VA examinations 
regarding the right knee, PTSD and hearing loss.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  

The relevant VA and private treatment records are included in 
the file.  The veteran was afforded several VA audiology 
examinations.  Post service relevant medical documentation 
was requested and associated with the claims file.  The Board 
finds that there is no indication that there exists any 
evidence which has a bearing on the issues adjudicated here 
that has not been obtained.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal.  Hence, VA's 
duty to assist the veteran in the development of the claims 
addressed in this decision has been satisfied and the Boars 
will proceed to discus the issues on the merits.  


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


Right Knee Disability

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability of the right knee.  He does not satisfy the 
other two requirements for prevailing on a claim for service 
connection.  In this regard, there is no evidence of 
incurrence or aggravation of this disorder in service.

As reported earlier, there is medical evidence showing that a 
disability of both knees was reported having existed prior to 
the veteran's entrance onto active duty, primarily in the 
right knee which is at issue.  There were minimal findings 
when he was examined for induction in January 1969.  

Apparently he claimed being treated for an exacerbation of 
this preexisting disorder; however, his knees were reported 
as without impairment upon examination for separation from 
service in December 1970.

Finally, the veteran does not satisfy the third requirement 
that there be competent medical opinion linking the claimed 
disability at issue to active service.  On the contrary, the 
competent medical opinions of record clearly do not relate 
preexisting disability of the right knee as being aggravated 
beyond its normal progression in service.

The veteran is a lay person who has expressed an opinion 
relating his right knee to active service on the basis of 
aggravation.  He is not competent to address causation or 
etiology of his right knee disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Similarly, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA medical opinion of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The record in 1986 was consistent in the history of two 
surgeries on the right knee before service.  Then on one hand 
he reported an exacerbation in service that the veteran 
stated cleared without subsequent problems.  At another point 
in the same examination he said that he had no problem in 
military service and a private examiner in 1987 also reported 
a consistent history of no injury during military service.  
The last injury at that time was in the workplace in 1985, 
and there was a report of another injury earlier in a motor 
vehicle accident.

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a disability of the 
right knee in light of the clear evidence of a preexisting 
disability and the veteran's own history of nexus to injuries 
that he sustained after military service and a history of no 
right knee problem immediately after service.  38 U.S.C.A. 
§§ 1110, 1111, 1132, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.306 (2004).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a disability of the 
right knee.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Right Thumb Disability and Residuals of Blood Poisoning

After a careful review of the record, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims of entitlement to service connection for a claimed 
disability of the right thumb and residuals of claimed blood 
poisoning.

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The service medical records are negative for evidence of 
either disorder and neither claimed disorder was shown in the 
post service medical documentation of record which is quite 
extensive.  The veteran has generally referred to finger 
injuries, but no disability of the right thumb has been 
reported on a medical evaluation.  The same can be said for 
the claimed residuals of blood poisoning.  

In this regard, he has not been diagnosed with either a 
disability of the right thumb or residuals of blood 
poisoning.  Simply put, in view of the evidentiary record 
with application of all pertinent governing criteria, the 
Board finds there exists no basis upon which to predicate a 
grant of entitlement to service connection.  The record 
contains notice of the essential elements to establish 
service connection and there was no evidence of a disability 
to warrant an examination for the right thumb or claimed 
residuals of blood poisoning.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).



Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a disability of the 
right thumb and residuals of blood poisoning.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


New & Material Evidence

The September 2002 RO determination as to whether evidence is 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  Barnett, supra.  

For the reasons set forth below, the Board finds that new and 
material evidence has not been submitted.  The claim for PTSD 
is therefore not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denial in March 1998 was that 
there was no new and material evidence submitted to reopen 
the previously denied claims of entitlement to service 
connection for PTSD.  In other words, the established record 
continued to show that PTSD, though diagnosed, had not been 
shown related to claimed Vietnam service.  The Rating 
decision noted the administrative records did not confirm 
Vietnam service which was the basis for the veteran's claimed 
stressors

Additional medical evidence has been associated with the 
claims file since the March 1998 rating decision, and this 
additional evidence is clearly not new and material.  

In this regard the Board notes that the substantial quantity 
of private treatment documentation does not substantiate 
Vietnam service as the veteran reported it in the 
contemporaneous record, muchless relate this claimed disorder 
to the veteran's period of service on any basis.  The 
veteran's correspondence merely reiterates previous 
contentions that he has PTSD related to service in Vietnam, 
which is not corroborated through official records.

The Board's application of the amended criteria permits the 
conclusion that the additional evidence submitted in support 
of the veteran's claim does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.  The 
evidence submitted by the veteran is essentially cumulative.  
In fact the additional evidence contains the same 
unsubstantiated history of Vietnam service as the basis for 
PTSD.

As new and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for PTSD, the Board has no alternative but to deny 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.159, 3.160(d) (2004), 20.302, 20.1103 (2003).


Increased Rating for Bilateral Hearing Loss

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.  The veteran's hearing loss is rated in 
accordance with the provisions found at 38 C.F.R. §§ 4.85 to 
4.87, Diagnostic Code 6100.  

The current VA rating scheme for the evaluation of hearing 
loss provide ratings from noncompensable to 100 percent based 
on the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1,000, 2000, 3,000 and 4,000 
Hertz.  

The evaluation of hearing impairment applies a rather 
structured formula which is essentially a mechanical 
application of the VA Schedule for Rating Disabilities to 
numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

The current regulations clarified certain rating procedures 
and terminology, but did not adjust the basic rating 
elements, the numeric designations or the corresponding 
percentage ratings.  The basic method of evaluation 
applicable to the veteran's claim was not changed during the 
appeal.  

The regulation clarifies the audiology examination procedures 
that VA would follow but which had not been expressly 
provided for earlier by regulation.  VA had the right to 
obtain another evaluation in light of the record of adequate 
test results since 1998 in order to provide evidence for an 
informed determination of the extent of the hearing loss 
disability.  There was no undisputed evidence of the level of 
hearing impairment under VA evaluation standards.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003) cautioning 
against seeking additional medical opinion where favorable 
evidence in the record is unrebutted.  38 C.F.R. §§ 3.326, 
3.327.  In essence, the time that had elapsed between the 
March 2000 test and the processing of the appeal to the Board 
was such that it was reasonable to seek a current assessment.  
It should be observed that the veteran was active in filing 
various claims that were not related to this issue but 
required adjudication and maintaining the claims file at the 
RO.  

Thus, the delay in transferring the appeal was related to the 
conscientious review and attention given to the numerous 
benefit claims the veteran had filed.  The RO had ample 
justification for ordering an examination.  38 C.F.R. 
§ 3.327.  

The veteran did cooperate in the development of the claim and 
this assisted in the Board's determination by adding a more 
recent adequate examination during the appeal period.  In any 
event the result is the same, as the record supports no more 
than a 0 percent evaluation.  The RO efforts at development 
of the claim were designed to insure that the record was 
adequate for an informed determination. 38 C.F.R. §§ 3.326, 
3.327.  

The evidence did address the governing criteria requisite to 
ascertaining whether there had been an increase in the 
severity of the hearing loss and the applicable governing 
criteria had not undergone additional revisions.  

The audiology reports when compared disclosed little 
deterioration in the veteran's hearing.  The four VA 
examinations followed the current evaluation standards.  The 
combination of the numeric designations for each ear produced 
a percentage evaluation of 0 percent under Code 6100 
(formerly Code 6100).  

The VA audiology report of January 1998 showed the average 
decibel loss and discrimination in both ears corresponded 
with Level I impairment in the right ear and Level III 
impairment in the left ear.  The combination of the numeric 
designations for each ear produced a percentage evaluation of 
0 percent under Code 6100.  

The June 1999 VA audiology examination confirmed Level II 
hearing in both ears based on the respective average 
threshold and speech recognition.  The combination of the 
numeric designations for each ear produced a percentage 
evaluation of 0 percent under Code 6100.  

The March 2000 and March 2004 VA audiology examinations 
confirmed Level II hearing in the right ear and Level III 
hearing in the let ear based on the respective average 
threshold and speech recognition.  The combination of the 
numeric designations for each ear produced a percentage 
evaluation of 0 percent under Code 6100, which corresponds to 
the rating board's determination for the entire rating 
period.  

No other evaluation has been brought to the Board's attention 
so as to reasonably call into question the results VA 
obtained over a six-year period.  Nor have any of the VA 
evaluations been found invalid.  In fact the VA apparently 
sought to present a picture of hearing loss that was 
objectively supported in light of the history of inconsistent 
results.  

The record does not show that Table VIa is applicable to the 
evaluation of the veteran's hearing loss disability in view 
of the VA audiometry data.


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here, the RO has provided the regulation, 
but has not discussed its application to the veteran's case.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash, 8 Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the RO has provided the 
veteran with the applicable regulation, and obviously 
considered them, but did not grant increased compensation 
benefits on this basis.  Only a general reference to section 
3.321 appeared in the statement of the case; however no 
discernable argument has been directed to the merits of an 
extraschedular evaluation.  

The statement of the veteran's representative may imply that 
extraschedular evaluation is sought in the spirit of the 
basic underlying claim for an increased evaluation for 
bilateral hearing loss, but nothing in the presentation 
offers support for the alternative rating.  Thus the Board 
finds that it is not material to the determination in this 
case.

The current schedular criteria for the period of time in 
question were adequate to evaluate the nature and extent of 
severity of the veteran's hearing loss disability, and it is 
not argued otherwise.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  


ORDER

Entitlement to service connection for a disability of the 
right knee is denied.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
PTSD, the appeal is denied.

Entitlement to service connection for residuals of blood 
poisoning is denied.

Entitlement to service connection for a disability of the 
right thumb is denied.

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in May 2001 and November 
2003.

At separation from service his distant vision was reported as 
20/20 in the right eye and 20/17 in the left eye and near 
vision was "orth 10" and "9" respectively, uncorrected.  
On a VA examination in 1986 his vision was 20/25 bilateral 
uncorrected, the eyes reacted to light and accommodation and 
extraocular movement and confrontation were reported as 
normal.  

In February 2000 the veteran claimed that he had vision loss 
from a "175 howitzer blowing out the breech" that the 
representative interpreted as a claim based on a mortar blast 
during combat.  However a howitzer is a cannon not a mortar 
and the veteran made no reference to combat.  His service as 
an artilleryman is confirmed.  VA records dated early in 2000 
mention a retinal diagnosis for the right eye with only 
peripheral vision and possible history of macular 
degeneration.  VA clinical record entries in 2002 refer to 
vision difficulty and a history of welding.  VA clinical 
records dated also in 2002 mention macular scars secondary to 
explosive trauma and show the veteran's history of artillery 
flashes during service.  In June 2003 there is a reference to 
macular scaring possibly of both eyes secondary to explosion 
trauma.  

The Board notes that the veteran has not been afforded a VA 
special ophthalmologic examination by a medical specialist 
who could review the record and provide an opinion as to the 
most likely etiology of his variously diagnosed 
ophthalmologic disorders.  

Such an examination is required in accordance with the 
provisions of the VCAA of 2000.  See Charles v. Principi, 16 
Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4)(2004).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
previously unreported healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for any 
eye disorder(s) since military service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special ophthalmologic examination of the 
veteran by an ophthalmologist or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
chronic acquired eye disorder(s) which 
may be present, and whether they are 
related to an alleged injury in service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues: 

Is it at least as likely as not that any 
eye disorder(s) found on examination 
is/are related to an injury claimed to 
have been sustained during military 
service, or if preceding such service, 
was/were aggravated thereby?

If it is determined that an eye 
disorder(s) found on examination is/are 
not related to service on any basis, the 
medical specialist is requested to 
provide the most likely etiology 
therefor.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for vision loss.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



